In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00398-CV


                          IN THE INTEREST OF Z.B.W., Z.W.,
                     D.L., D.L., AND M.L., A/K/A M.W., CHILDREN

                           On Appeal from the 72nd District Court
                                   Lubbock County, Texas
          Trial Court No. 2010-553,710, Honorable Ruben Gonzales Reyes, Presiding

                                    March 25, 2014

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Trisha,1 appeals an order of the trial court terminating her parental

rights to Z.B.W., Z.W., D.L., D.L., and M.L, a/k/a M.W., her five children.         Trisha’s

appointed counsel has filed a brief in conformity with Anders v. California rendering her

professional opinion that any issue that could be raised on appeal is frivolous and

without legal merit. See 386 U.S.738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Trisha’s

counsel avers that she has zealously reviewed the record in this matter and can find no


      1
         Throughout this opinion, appellant will be referred to as "Trisha," and the
children will be identified by their initials. See TEX. FAM. CODE ANN. § 109.002(d) (West
Supp. 2013); TEX. R. APP. P. 9.8(b).
arguable points of appeal. Counsel has filed a motion to withdraw and provided Trisha

with a copy of the brief. Further, counsel has advised Trisha that she has the right to

file a pro se response to the Anders brief. The Court has likewise advised Trisha of this

right. Trisha has not favored the Court with a response.


       This Court has long held that an appointed attorney in a termination case might

discharge his professional duty to his client by filing a brief in conformity with the Anders

process. See In re A.W.T., 61 S.W.3d 87, 88-89 (Tex. App.—Amarillo 2001, no pet.).

Likewise, other intermediate appellate courts have so held. See Sanchez v. Tex. Dep’t

of Family and Protective Servs., No. 03-10-00249-CV, 2011 Tex. App. LEXIS 2162, at

*1 (Tex. App.—Austin March 24, 2011, no pet.) (mem. op.); In re L.K.H, No. 11-10-

00080-CV, 2011 Tex. App. LEXIS 1706, at *2-4 (Tex. App—Eastland March 10, 2011,

no pet.) (mem. op.); In re D.D., 279 S.W.3d 849, 849-50 (Tex. App.—Dallas 2009, pet.

denied); In re D.E.S., 135 S.W.3d 326, 326-27 (Tex. App.—Houston [14th Dist.] 2004,

no pet.).


       We have conducted our own review of the record in this matter and have come to

the conclusion that there are no arguable points of appeal. See In re A.W.T., 61 S.W.3d

at 89. We, therefore, grant counsel’s motion to withdraw. We remind counsel that

Trisha has the right to file a pro se petition for review at the Texas Supreme Court.

Finally, having found no arguable points of appeal requiring reversal, we affirm the

judgment of the trial court.



                                                         Mackey K. Hancock
                                                              Justice



                                             2